Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 were previously examined.
Claims 21-40 have been amended on July 7, 2021.
Claims 21-40 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments under “Section 101 Rejection” filed July 7, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

send by the sending apparatus therefore the limitations are incorporated into a practical application.

In responses:

Examiner disagrees that the limitations “send by the sending apparatus” is incorporated into a practical application for the following reasons.

Claims 21, 27, 33 and 39 define that the apparatus “comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage”.  The apparatus as claimed is configured to execute the instruction for generating “rate-matched encoded bits” data.  The apparatus as claimed is configured to send/output the abstract data such as “rate-matched encoded bits” data.

The apparatus as claimed does not comprise a transmitter device for transmitting the rate matched encoded bits over wireless communication to a receiver device so that the receiver device can decode the rate-matched encoded bits into practical application.

Therefore, the method of sending/outputting the abstract data (such as “rate-matched encoded bits”) on a generic processor is not significant more limitation 
 Accordingly, the additional generic elements or limitations do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation.

The rejection is maintained.

Applicant’s arguments:

On page 18 of the remark, Applicant argued that

As explained in Applicant's specification, the claimed rate-matching technique, including encoding, determination of to-be-punctured bit positions, puncturing, and sending of obtained rate-matched encoded bits, improve communication devices and associated transmissions, by "reducing complexity, avoiding a performance loss in a puncturing/ shortening process, and improving rate matching performance." See U.S. Patent Publication 2020/0195373 ("Applicant's Publication") 

In responses:

Examiner disagrees.

The recited claims do not comprise a communication device with a transmitter device for transmitting data and a receiver device for receiving data.  

The recited claims only comprise generic processor with non-transitory media for outputting data.

Therefore, the generic processor with non-transitory media for outputting data cannot improve communication devices and associated transmissions, by "reducing complexity, avoiding a performance loss in a puncturing/ shortening process, and improving rate matching performance” at all.

The rejection is maintained.

Applicant's arguments under “Section 112 Rejection” filed July 7, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 20-21, Applicant argued:

The Office Action rejects independent Claims 21, 27, 33, and 39, and "other claims," based on the term "N ," alleging that the term "N" renders these claims 

Applicant respectfully submits that "N" is a commonly used term in the art to represent a length of an encoded sequence. Particular example values of N are provided throughout Applicant's Specification, though Applicant emphasizes that these are examples only. See, e.g., Applicant's Publication at, paragraphs 0003, 0063-0064, and 0066-0068.

In responses:

Examiner carefully reviewed paragraphs 0003, 0063-0064, and 0066-0068 of the specification. Paragraphs 0063-0064, and 0066-0068 provide examples of the code length N could be equal to 32, 4, 8 and extra.   However, the paragraphs do not clearly define the value of N or the range for N. Therefore, as best as understood, the N can be any integer number from 0 to infinity.

In case of N=1, then Applicant is claiming that “wherein a length of first encoded sequence is 1” and then “puncturing (delete a single bit) …in the first encoded sequence”.  As a result the rate-matched encoded bits would have a length of zero bit.  In other words, the rate-matched encoded does not contain any data bit at all.  Therefore, the apparatus does not have the rate-matched encoded data to send out of a generic processor.

As such, it is unclear what the minimum range of length of first encoded sequence is required.  Therefore, the rejection is maintained.

Applicant's arguments under “Section 103 Rejection” filed July 7, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

Applicant argued that the cited portions of Wu do not disclose that any determined to-be-punctured bit positions are bit positions that correspond to any particular polarization channels, let alone the particular polarization channels recited in Claim 21. Additionally, the cited portions of Wu do not disclose any value Pn that is a threshold of a quantity of the to-be-punctured bit positions, let alone that the value Pn is less than or equal to N / 4, as recited in Claim 21.

In responses:

Examiner disagrees because Applicant failed to clearly define the value for N.  

In case of N=1, the length of first encoded sequence is 1. The polarization channel range is from 0 to 0 (in other words, only channel or only channel 0).  The P1 to 

As best as understood, Examiner believed that the prior arts of record do disclose Wu discloses a method of puncturing/shortening according to channel 0.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 21 and 27 recite(s) the abstract limitations such as “encoding using a polar code to obtain a first encoded sequence whose length is N, wherein a sequence number of a polarization channel ranges from 0 to N-1; determining… P1 to-be-punctured bit positions, and performing puncturing at the P1 bit positions in the first (based on a mathematical algorithm for puncturing/shortening bit see paragraph 0058 for example) and sending… the rate-matched encoded bits”

The claim(s) 33 and 39 recite(s) the abstract limitations such as “encoding using a polar code to obtain a first encoded sequence whose length is N, wherein a sequence number of a polarization channel ranges from 0 to N-1; determining… P2 to-be-shortened bit positions, and performing shortening at the P2 bit positions in the first encoded sequence to obtain rate-matched encoded bits, wherein: the P2 to-be-shortened bit positions are bit positions corresponding to polarization channels N-1 to N-PT2, N-PT2-1 to 5N/8, or N/2-1 to 3N/8;  PT2 is a threshold of a quantity of the to-be-shortened bit positions;  and PT2<N/4;  (based on a mathematical algorithm for puncturing/shortening bit see paragraph 0058 and claims 24, 30 and 36 for example) and sending… the rate-matched encoded bits”

The recited limitations above are process for generating a rated-matched encoding bits according to a mathematical algorithm and a mental process except for the recitation of generic computer processor such as “a sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and/or “Mathematical Processes” grouping of abstract ideas.  

The human mind can encode an input bits to obtain a rate matched encoded bits according to a mathematical algorithm using a generic processor.

Claims 24, 30 and 36 recite a mathematical algorithm for determining a value such as “if a value of N/2-PT1 is divisible by S1 … is (N/2-PT1)/S1; or if a value of N/2-PT1 is indivisible by S1, a quantity of polarization channels in one of the S1 groups is (N/2-PT1)floor((N/2-PT1)/S1)*(S1&lt;1) or (N/2-PT1)ceil((N/2-PT1/S1)*(S1-1), and a quantity of polarization channels in each of the other Sii groups is floor((N/2-PT1/S1) or ceil((N/2-PT1)/S1), wherein floor(i) represents rounding i down, and ceil(j) represents rounding j up;  or if a value of N/2-PT1 is indivisible by S1, a quantity of polarization channels in each of S1' groups is ceil((N/2-PT1)/S1), and a quantity of polarization channels in each of S1'' groups is floor((N/2-PT1/S1), wherein S2''=ceil((N/2-PT1)/S1)*S1(N/2-PT1), and S1'=S1-1." 

 Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to:” (see claims 27 and 39) for generating a rate-matched encoded bits.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO


Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




The recited limitation “N” renders this limitation indefinite because Applicant fails to define the value of N in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 27-28, 33-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0,026,663)


As per claim 21:
As per claim 27:

Wu discloses:

A method, comprising: performing, by a sending apparatus, 
A sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to: 
(Wu, Figs. 1-11)
(Wu, [0048] channel encoders 111, 122 and 250 in FIG. 1 or 2 can be implemented with hardware, software, or combination thereof.  For example, the channel encoder 250 can be implemented with one or more integrated circuits (ICs), such as an application specific integrated circuit (ASIC), field programmable gate array (FPGA), and the like.  For another example, the channel encoder 250 can be implemented as software or firmware including instructions stored in a computer readable non-volatile storage media.  The instructions, when executed by a processing circuit, causing the processing circuit to perform functions of the channel encoder 250)

encoding using a polar code to obtain a first encoded sequence wherein a length of the first encoded sequence is N and a sequence number of a polarization channel ranges from 0 to N-1;  
(Wu, Fig. 6, S610-S626)
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

determining, by the sending apparatus, P1 to-be-punctured bit positions, and performing by the sending apparatus puncturing at the P1 bit positions in the first encoded sequence to obtain rate-matched encoded bits, 
(Wu, Fig. 6, S610-S626)
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)
wherein: the P1 to-be-punctured bit positions are bit positions corresponding to polarization channels 0
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)

sending, by the sending apparatus, the rate-matched encoded bits. 
(Wu, [0075] At 626, M to-be-transmitted code bits can be extracted from the mother polar code for transmission according to the positions determined at S616.  The process 600 proceeds to S699 and terminates at S699)

Wu does not mention a specific channels such as “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1”

However, Wu at [0070]-[0072] discloses that the position of puncturing or shortening can be based on the reliability of bit channels. 

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to recognize that Wu in [0070]-[0072] can 
(Wu, [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined. [0071] At S618, a predetermined index list can be obtained.  The order of the index list can indicate an order of reliabilities of respective bit channels…  [0072] At S620, positions in input bits of the polar encoder can be selected for input of the K information bits according to the predetermined index list. Specifically, K bit channels with the highest reliabilities in the predetermined index list can be selected wherein bit channels of frozen bits resultant from the puncturing or shortening operation are skipped.  Positions corresponding to the selected K bit channels can be determined to be used for input of the K information bits.)

As per claim 22:
As per claim 28:
Wu further discloses:

wherein PT1 is N/16, N/8, 3N/16, 7N/32, 5N/32, or 3N/32. 
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

In view of motivation previously stated, the claim is rejected.

As per claim 33:
As per claim 39:

Wu discloses:

A method, comprising: performing, by a sending apparatus, 
(Wu, Figs. 1-11)

A sending apparatus, comprising: a non-transitory memory storage comprising instructions; and a processor configured to communicate with the non-transitory memory storage, the processor configured to execute the instruction to: 

(Wu, [0048] channel encoders 111, 122 and 250 in FIG. 1 or 2 can be implemented with hardware, software, or combination thereof.  For example, the channel encoder 250 can be implemented with one or more integrated circuits (ICs), such as an application specific integrated circuit (ASIC), field programmable gate array (FPGA), and the like.  For another example, the channel encoder 250 can be implemented as software or firmware including instructions stored in a computer readable non-volatile storage media.  The instructions, when executed by a processing circuit, causing the processing circuit to perform functions of the channel encoder 250)

encoding using a polar code to obtain a first encoded sequence, wherein a length of the first encoded sequence  is N and a sequence number of a polarization channel ranges from 0 to N-1;  
(Wu, Fig. 6, S610-S626)
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

determining, by the sending apparatus, P2 to-be-shortened bit positions, and performing by the sending apparatus shortening at the P2 bit positions in the first encoded sequence to obtain rate-matched encoded bits, 
(Wu, Fig. 6, S610-S626)
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)

wherein: the P2 to-be-shortened bit positions are bit positions corresponding to polarization channels N-1 to N-PT2, N-PT2-1 to 5N/8, or N/2-1 to 3N/8;  PT2 is a threshold of a quantity of the to-be-shortened bit positions;  and PT2<N/4;  and 
(Wu, [0069] At S614, whether to puncture or shorten the mother polar code can be determined according to a mother code rate and/or a rate matched polar code… [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined)

sending, by the sending apparatus, the rate-matched encoded bits. 
(Wu, [0075] At 626, M to-be-transmitted code bits can be extracted from the mother polar code for transmission according to the positions determined at S616.  The process 600 proceeds to S699 and terminates at S699)

Wu does not mention a specific channels such as “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1”

However, Wu at [0070]-[0072] discloses that the position of puncturing or shortening can be based on the reliability of bit channels. 

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to recognize that Wu in [0070]-[0072] can puncturing or shortening a positions within the range of corresponding “channels 0 to PT1-1, PT1 to 3N/8-1, or N/2 to 5N/8-1” based on the order of reliability of channels
(Wu, [0070] At S616, positions of to-be-punctured or shortened code bits in the mother polar code can be determined according to a specific puncturing technique or shortening technique applied to the mother polar code.  The position information can be provided to a bit selector.  In addition, frozen bits associated with the to-be-punctured or shortened code bits can accordingly be determined. [0071] At S618, a predetermined index list can be obtained.  The order of the index list can indicate an order of reliabilities of respective bit channels…  [0072] At S620, positions in input bits of the polar encoder can be selected for input of the K information bits according to the predetermined index list. Specifically, K bit channels with the highest reliabilities in the predetermined index list can be selected wherein bit channels of frozen bits resultant from the puncturing or shortening operation are skipped.  Positions corresponding to the selected K bit channels can be determined to be used for input of the K information bits.)

As per claim 34:
As per claim 40:
Wu further discloses 

wherein PT2 is N/16, N/8, 3N/16, 7N/32, 5N/32, or 3N/32. 
(Wu, [0067] At S610, K information bits can be received at a channel encoder.  The K information bits may include a cyclic redundancy check (CRC) block.  The K information bits are to be encoded into a mother polar code by a polar encoder. [0068] At S612, a mother polar code length N can be determined at a rate matching controller based on the information bits length K and a to-be-transmitted bits length M)

In view of motivation previously stated, the claim is rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Thien Nguyen/           Primary Examiner, Art Unit 2111